Title: To Benjamin Franklin from John Whitehurst, with a Note by John Calder, 13 March 1783
From: Whitehurst, John,Calder, John
To: Franklin, Benjamin



SirLondon 13 March 1783
Please to accept My Sincere congratulations for the Restoration of Peace, and the Natural rights of Mankind, in America.

That all the Provinces may be Settled and Governed by Laws calculated for the Mutual benefit of every individual is the Ardent wish of Sir Your Most Obedient Servt
J Whitehurst
Pray did the things contained in the bottom of the Clock-Case come Safe to hand?


  Addressed: Doer. Franklin
[In the hand of John Calder:] Seeing some blank paper here, I make a Siezure of it to tell you that long as you may think my letter, I did great violence to myself in not making it longer. Impute it to the habits in which I have been bred, that I cannot prevail on myself to part with this paper without observing that when we leave providence out of the consideration, we see only the dark side of History.
God bless you & preserve you.

